\!Ak/ll J`KES F'LED
UNITED STATES DISTRICT COURT SBA'RRE
MIDDLE DISTRICT OF PENNSYLVANIA 11 'JR l 4 2019

PEF{ mé
TIMoTHY RoWBoTToM, et ai., RCLER
Plaintiffs,
ciVIL AcTIoN No. 19-cv_00657
V.

(SAPORITO, M.J.)
CITY OF HARRISBURG, et al.,

 

Defendants.
ORDER

AND NOW, this é f d day of April, 2019, in accordance With the
accompanying Memorandum, IT IS HEREBY ORDERED THAT:

1. Within thirty (30) days of the date of this Order, the
plaintiffs shall submit for filing a copy of the complaint that is fully
compliant With the requirements of Rule ll of the Federal Rules of Civil
Procedure;

2. In particular, the pleading shall be signed by a licensed
attorney, Who is admitted to the bar of this Court, on behalf of plaintiff
TNT International, lnc.;

3. Together With this properly signed copy of the complaint, the
plaintiffs shall remit payment of the $400 filing and administrative fees

due upon commencement of this civil action; and

4. A ruling on the plaintiffs’ motion for leave to proceed in forma
pauperis With respect to plaintiff Timothy RoWbottom (Doc. 2) Will be
DEFERRED pending resolution of the signature and filing-fee issues

presented With respect to plaintiff TNT.

  
   

OS PH F. S ORIT , JR.
United States agistrate Judge

